 

Exhibit 10.8

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of June 24,
2013, by and between SAExploration Holdings, Inc., a Delaware corporation (the
“Company”), and [NAME] (the “Indemnitee”).

 

WHEREAS, the Indemnitee has been asked to serve on the Board of Directors of the
Company (the “Board”) and/or as an officer of the Company, as the case may be;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify persons serving as directors or officers of the
Company to the fullest extent permitted by applicable law so that they will
serve or continue to serve as directors or officers of the Company free from
undue concern that they will not be so indemnified; and

 

WHEREAS, the Indemnitee is willing to serve and continue to serve on the Board
or as an officer of the Company, as the case may be, on the condition that he be
so indemnified;

 

NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:

 

Section 1.          Definitions. For purposes of this Agreement:

 

(a)        “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person. For purposes hereof, “control” (including, with correlative
meaning, the terms “controlling”, “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, by contract or
otherwise.

 

(b)        “Another Enterprise” means any corporation (other than the Company),
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise of which the Indemnitee is serving at the request of
the Company or any of its Affiliates as an officer, director, employee, agent,
fiduciary or trustee or in a similar capacity. In addition to any service at the
actual request of the Company, for purposes of this Agreement, Indemnitee shall
be deemed to be serving or to have served at the request of the Company as an
officer, director, employee, agent, fiduciary or trustee or in a similar
capacity of any such enterprise if Indemnitee is or was serving as an officer,
director, employee, agent, fiduciary or trustee or in a similar capacity of such
enterprise and (A) such enterprise is or at the time of such service was an
Affiliate of the Company, (B) such enterprise is or at the time of such service
was an employee benefit plan (or related trust) sponsored or maintained by the
Company or an affiliate of the Company or (C) the Company or an Affiliate of the
Company directly or indirectly caused Indemnitee to be nominated, elected,
appointed, designated, employed, engaged or selected to serve in such capacity.

 

1

 

 

(c)          “Change of Control” shall mean the occurrence of any of the
following: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 30% of the
total voting power represented by the Company’s then outstanding Voting
Securities; (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office, who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the total voting power represented by the
Voting Securities of the Company of such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets.

 

(d)          “Corporate Status” describes the status of an individual who is or
was director or officer of the Company or any of the Company’s Affiliates, or is
or was serving as an officer, director, employee, agent, fiduciary or trustee or
in a similar capacity of Another Enterprise.

 

(e)          “Disinterested Director” means a director of the Company who is not
and was not a party to, or otherwise involved in, the Proceeding for which
indemnification is sought by the Indemnitee.

 

(f)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(g)          “Expenses” shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding, and federal, state, local, or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement.

 

(h)          “Governing Documents” means the Company’s amended and restated
certificate of incorporation and bylaws as now or hereafter in effect.

 

2

 

 

(i)         “Independent Counsel” means a law firm or a member of a law firm
that is experienced in matters of corporation law and such law firm neither
presently is, nor in the past five years has been, retained to represent: (i)
the Company or the Indemnitee in any matter material to either such party or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any Person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s rights under this Agreement.

 

(j)        “Person” means a natural person, firm, partnership, joint venture,
association, corporation, company, limited liability company, trust, business
trust, estate or other entity.

 

(k)        “Proceeding” includes any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative (including
on appeal).

 

(l)        “Securities Act” means the Securities Act of 1933, as amended.

 

(m)       “Voting Securities” means any securities of the Company that vote
generally in the election of directors.

 

Section 2.          Services by the Indemnitee. The Indemnitee agrees to
continue to serve at the request of the Company as a director or officer of the
Company (including, without limitation, service on one or more committees of the
Board), as the case may be. Notwithstanding the foregoing, the Indemnitee may at
any time and for any reason resign from any such position.

 

Section 3.          Indemnification – General. The Company shall indemnify, and
advance Expenses to, the Indemnitee as provided in this Agreement and to the
fullest extent permitted by applicable law in effect on the date hereof and to
such greater extent as applicable law may thereafter from time to time permit.
The rights of the Indemnitee provided under the preceding sentence shall
include, but shall not be limited to, the rights set forth in the other Sections
of this Agreement.

 

Section 4.          Proceedings Other Than Proceedings by or in the Right of the
Company. The Indemnitee shall be entitled to the rights of indemnification
provided in this Section 4 if, by reason of his Corporate Status, he was, is, or
is threatened to be made, a party to or participant in any threatened, pending
or completed Proceeding, other than a Proceeding by or in the right of the
Company. Pursuant to this Section 4, the Company shall indemnify the Indemnitee
against Expenses, judgments, penalties, fines (including any excise taxes
assessed on the Indemnitee with respect to an employee benefit plan) and amounts
paid in settlement actually and reasonably incurred by him or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if he
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
Proceeding, if he also had no reasonable cause to believe his conduct was
unlawful.

 

3

 

 

Section 5.          Proceedings by or in the Right of the Company. The
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 5 if, by reason of his Corporate Status, he was, is, or is threatened to
be made, a party to or participant in any threatened, pending or completed
Proceeding brought by or in the right of the Company to procure a judgment in
its favor. Pursuant to this Section 5, the Company shall indemnify the
Indemnitee against Expenses actually and reasonably incurred by him or on his
behalf in connection with such Proceeding if he acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company. Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which the Indemnitee shall have been adjudged to be liable to
the Company or if applicable law prohibits such indemnification; provided,
however, that, in such event, if applicable law so permits, indemnification
against Expenses shall nevertheless be made by the Company if and to the extent
that the court in which such Proceeding shall have been brought or is pending
shall determine that, despite the adjudication of liability but in view of all
the circumstances of the case, the Indemnitee is fairly and reasonably entitled
to indemnity for such expenses.

 

Section 6.          Indemnification for Expenses of a Party Who is Wholly or
Partly Successful.

 

(a)        To the extent that the Indemnitee is, by reason of his Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith. If the Indemnitee is not wholly successful in defense of any
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection with each such claim, issue or matter as
to which the Indemnitee is successful, on the merits or otherwise. For purposes
of this Section 6(a), the term “successful, on the merits or otherwise,” shall
include, but shall not be limited to, (i) the termination of any claim, issue or
matter in a Proceeding by withdrawal or dismissal, with or without prejudice,
(ii) termination of any claim, issue or matter in a Proceeding by any other
means without any express finding of liability or guilt against the Indemnitee,
with or without prejudice, or (iii) the expiration of 120 days after the making
of a claim or threat of a Proceeding without the institution of the same and
without any promise or payment made to induce a settlement. The provisions of
this Section 6(a) are subject to Section 6(b) below.

 

(b)        In no event shall the Indemnitee be entitled to indemnification under
Section 6(a) above with respect to a claim, issue or matter to the extent (i)
applicable law prohibits such indemnification or (ii) an admission is made by
the Indemnitee in writing to the Company or in such Proceeding or a final,
non-appealable determination is made in such Proceeding that the standard of
conduct required for indemnification under this Agreement has not been met with
respect to such claim, issue or matter.

 

Section 7.          Indemnification for Expenses as a Witness. Notwithstanding
any provisions herein to the contrary, to the extent that the Indemnitee is, by
reason of his Corporate Status, a witness in any Proceeding, the Company shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by or on behalf of the Indemnitee in connection therewith.

 

4

 

 

Section 8.          Advancement of Expenses. The Company shall advance all
reasonable Expenses incurred by or on behalf of the Indemnitee in connection
with any Proceeding within 30 days after the receipt by the Company of a
statement or statements from the Indemnitee requesting such advance or advances
from time to time, whether prior to or after the final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by or on behalf of the Indemnitee; provided, however, that Indemnitee
shall not be required to provide any documentation or information which is
privileged or otherwise protected from disclosure. The Indemnitee hereby
expressly undertakes to repay such amounts advanced, if, but only if, and then
only to the extent that it shall ultimately be determined by a final,
non-appealable adjudication or arbitration decision that the Indemnitee is not
entitled to be indemnified against such Expenses. The Indemnitee further
undertakes to return any such advance which remains unspent at the final,
non-appealable conclusion of the Proceeding to which the advance related. All
amounts advanced to the Indemnitee by the Company pursuant to this Section 8 and
repaid shall be repaid without interest. The Company shall make all advances
pursuant to this Section 8 without regard to the financial ability of the
Indemnitee to make repayment, without bond or other security and without regard
to the prospect of whether the Indemnitee may ultimately be found to be entitled
to indemnification under the provisions of this Agreement. Any required
reimbursement of Expenses by the Indemnitee shall be made by the Indemnitee to
the Company within 30 days following the entry of the final, non-appealable
adjudication or arbitration decision pursuant to which it is determined that the
Indemnitee is not entitled to be indemnified against such Expenses.

 

Section 9.          Procedure for Determination of Entitlement to
Indemnification.

 

(a)        To obtain indemnification under this Agreement, following final
disposition of the applicable Proceeding, the Indemnitee shall submit to the
Company in care of the Secretary of the Company a written request therefor,
along with such documentation and information which is not privileged or
otherwise protected from disclosure and which is reasonably available to the
Indemnitee and reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification; provided, however, that no deficiency
in any such request, documentation or information shall adversely affect the
Indemnitee’s rights to indemnification or advancement of Expenses under this
Agreement. The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that the Indemnitee has
requested indemnification.

 

(b)        Upon written request by the Indemnitee for indemnification pursuant
to the first sentence of Section 9(a) hereof, a determination, if required by
applicable law, with respect to the Indemnitee’s entitlement thereto shall be
made in the specific case: (i) by the Board by a majority vote of a quorum
consisting of Disinterested Directors (as hereinafter defined); or (ii) if a
quorum of the Board consisting Disinterested Directors is not obtainable or,
even if obtainable, such quorum of Disinterested Directors so directs, by
Independent Counsel (as hereinafter defined), as selected pursuant to Section
9(d), in a written opinion to the Board (which opinion may be a “should hold” or
a “more likely than not” opinion), a copy of which shall be delivered to the
Indemnitee. If it is so determined that the Indemnitee is entitled to
indemnification, the Company shall make payment to the Indemnitee within 10 days
after such determination. The Indemnitee shall cooperate with the Person or
Persons making such determination with respect to the Indemnitee’s entitlement
to indemnification, including providing to such Person or Persons upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination.
Subject to the provisions of Section 11 hereof, any costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by the Indemnitee in so
cooperating with the Person or Persons making such determination shall be borne
by the Company, and the Company hereby agrees to indemnify and hold the
Indemnitee harmless therefrom.

 

5

 

 

(c)        Notwithstanding the foregoing, if a Change of Control has occurred,
the Indemnitee may require a determination with respect to the Indemnitee’s
entitlement to indemnification to be made by Independent Counsel, as selected
pursuant to Section 9(d), in a written opinion to the Board (which opinion may
be a “should hold” or a “more likely than not” opinion), a copy of which shall
be delivered to the Indemnitee.

 

(d)        In the event the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 9(b) or (c) hereof, the
Independent Counsel shall be selected as provided in this Section 9(d). If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board (including a vote of a majority of the Disinterested
Directors if obtainable), and the Company shall give written notice to the
Indemnitee advising him of the identity of the Independent Counsel so selected.
If a Change of Control shall have occurred, the Independent Counsel shall be
selected by the Indemnitee (unless the Indemnitee shall request that such
selection be made by the Board, in which event the preceding sentence shall
apply), and approved by the Company (which approval shall not be unreasonably
withheld, conditioned or delayed). If (i) an Independent Counsel is to make the
determination of entitlement pursuant to Section 9(b) or (c) hereof, and (ii)
within 20 days after submission by the Indemnitee of a written request for
indemnification pursuant to Section 9(a) hereof, no Independent Counsel shall
have been selected, either the Company or the Indemnitee may petition the Court
of Chancery of the State of Delaware for the appointment as Independent Counsel
of a Person selected by such court or by such other Person as such court shall
designate. The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 9(b) or (c) hereof, and the Company shall pay all
reasonable fees and expenses incident to the procedures of this Section 9(d),
regardless of the manner in which such Independent Counsel was selected or
appointed. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 11(a)(iv) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).

 

Section 10.         Presumptions and Effect of Certain Proceedings; Construction
of Certain Phrases.

 

(a)        In making a determination with respect to whether the Indemnitee is
entitled to indemnification hereunder, the Person(s) making such determination
shall presume that the Indemnitee is entitled to indemnification under this
Agreement if the Indemnitee has submitted a request for indemnification in
accordance with Section 9(a) of this Agreement, and anyone seeking to overcome
this presumption shall have the burden of proof.

 

6

 

  

(b)          Subject to the terms of Section 17 hereof, the termination of any
Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of the Indemnitee to indemnification or create a
presumption that the Indemnitee did not act in good faith and in a manner which
he reasonably believed to be in or not opposed to the best interests of the
Company or, with respect to any criminal Proceeding, that the Indemnitee had
reasonable cause to believe that his conduct was unlawful.

 

(c)          For purposes of any determination of the Indemnitee’s entitlement
to indemnification under this Agreement or otherwise, the Indemnitee shall be
deemed to have acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to a
criminal Proceeding, to have also had no reasonable cause to believe his conduct
was unlawful, if it is determined by the Board or by the Independent Counsel, as
applicable, that the Indemnitee’s actions were based on reliance in good faith
on the records or books of account of the Company or Another Enterprise,
including financial statements, or on information supplied to the Indemnitee by
the officers of the Company or Another Enterprise in the course of their duties,
or on the advice of legal or financial counsel for the Company or the Board (or
any committee thereof) or for Another Enterprise or its board of directors (or
any committee thereof), or on information or records given or reports made by an
independent certified public accountant or by an appraiser or other expert
selected by the Company or the Board (or any committee thereof) or by Another
Enterprise or its board of directors (or any committee thereof). In addition,
(i) the knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of the
Company or Another Enterprise shall not be imputed to the Indemnitee for
purposes of determining the right to indemnification under this Agreement and
(ii) if the Indemnitee has acted in good faith and in a manner he reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, he shall be deemed to have acted in a manner “not opposed
to the best interests of the Company” as used in this Agreement. The provisions
of this Section 10(c) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed or found to have
met the applicable standard of conduct set forth in this Agreement.

 



7

 

 

Section 11.         Remedies of the Indemnitee.

 

(a)        In the event that (i) a determination is made pursuant to Section 9
of this Agreement that the Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 8 of this Agreement, (iii) the determination of entitlement to
indemnification is to be made by the Board pursuant to Section 9(b) of this
Agreement and such determination shall not have been made and delivered to the
Indemnitee in writing within 20 days after receipt by the Company of the request
for indemnification, (iv) the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 9(b) or (c) of this
Agreement and such determination shall not have been made in a written opinion
to the Board and a copy delivered to the Indemnitee within 20 days after receipt
by the Company of the request for indemnification, (v) payment of
indemnification is not made pursuant to Section 7 of this Agreement within 30
days after receipt by the Company of a written request therefor or (vi) payment
of indemnification is not made within 10 days after a determination has been
made that the Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 9 or Section 10 of this Agreement,
the Indemnitee shall be entitled to an adjudication in the Court of Chancery of
the State of Delaware of his entitlement to such indemnification or advancement
of Expenses. Alternatively, the Indemnitee, at his sole option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
rules of the American Arbitration Association. The Indemnitee shall commence
such Proceeding seeking an adjudication or an award in arbitration within 180
days following the date on which the Indemnitee first has the right to commence
such Proceeding pursuant to this Section 11(a); provided, however, that the
foregoing clause shall not apply in respect of a Proceeding brought by the
Indemnitee to enforce his rights under Section 6 of this Agreement.

 

(b)        In the event that a determination is made pursuant to Section 9 of
this Agreement that the Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 11 shall
be conducted in all respects as a de novo trial or a de novo arbitration (as
applicable) on the merits, and the Indemnitee shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 11, the Company shall have the burden of
proving that the Indemnitee is not entitled to indemnification, and the Company
shall be precluded from referring to or offering into evidence a determination
made pursuant to Section 9 of this Agreement that is adverse to the Indemnitee’s
right to indemnification. If the Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 11, the Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 8 of this Agreement
until a final determination is made with respect to the Indemnitee’s entitlement
to indemnification (as to which all rights of appeal have been exhausted or have
lapsed).

 

(c)        If a determination is made or deemed to have been made pursuant to
Section 9 or Section 10 of this Agreement that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 11, absent
(i) an intentional misstatement by the Indemnitee of a material fact, or an
intentional omission by the Indemnitee of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

(d)        The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 11 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.

 

8

 

 

(e)        In the event that the Indemnitee, pursuant to this Section 11, seeks
a judicial adjudication or an award in arbitration to enforce his rights under,
or to recover damages for breach of, this Agreement, the Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration to the fullest extent permitted by law;
provided, however, that until such final determination is made, the Indemnitee
shall be entitled under and as provided in Section 8 hereof to receive payment
of Expenses hereunder with respect to such Proceeding. In the event that a
Proceeding is commenced by or in the right of the Company against the Indemnitee
to enforce or interpret any of the terms of this Agreement, the Indemnitee shall
be entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him in such
Proceeding (including with respect to any counter-claims or cross-claims made by
the Indemnitee against the Company in such Proceeding) to the fullest extent
permitted by law; provided, however, that until such final determination is
made, the Indemnitee shall be entitled under and as provided in Section 8 hereof
to receive payment of Expenses hereunder with respect to such Proceeding.

 

(f)        Any judicial adjudication or arbitration determined under this
Section 11 shall be final and binding on the parties.

 

Section 12.         Defense of Certain Proceedings. In the event the Company
shall be obligated under this Agreement to pay the Expenses of any Proceeding
against the Indemnitee in which the Company is a co-defendant with the
Indemnitee, the Company shall be entitled to assume the defense of such
Proceeding, with counsel approved by the Indemnitee, which approval shall not be
unreasonably withheld, conditioned or delayed, upon the delivery to the
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by the Indemnitee and the retention of such
counsel by the Company, the Indemnitee shall nevertheless be entitled to employ
or continue to employ his own counsel in such Proceeding. Employment of such
counsel by the Indemnitee shall be at the cost and expense of the Company unless
and until the Company shall have demonstrated to the reasonable satisfaction of
the Indemnitee and the Indemnitee’s counsel that there is complete identity of
issues and defenses and no conflict of interest between the Company and the
Indemnitee in such Proceeding, after which time further employment of such
counsel by the Indemnitee shall be at the cost and expense of the Indemnitee. In
all events, if the Company shall not, in fact, have timely employed counsel to
assume the defense of such Proceeding, then the fees and Expenses of the
Indemnitee’s counsel shall be at the cost and expense of the Company.

 

Section 13.         Exception to Right of Indemnification or Advancement of
Expenses.

 

(a)        Notwithstanding any other provision of this Agreement, the Indemnitee
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding, or any claim therein, brought or made
by the Indemnitee against:

 

(i)          the Company, except for (x) any claim or Proceeding in respect of
this Agreement and/or the Indemnitee’s rights hereunder, (y) any claim or
Proceeding to establish or enforce a right to indemnification under (A) any
statute or law, (B) any other agreement with the Company or (C) the Governing
Documents, and (z) any counter-claim or cross-claim brought or made by him
against the Company in any Proceeding brought by or in the right of the Company
against him; or

 

(ii)         any other Person, except for Proceedings or claims approved by the
Board and any counter-claim or cross-claim brought or made by such Person
against Indemnitee.

 

9

 

 

(b)        In the event that a claim for indemnification against liabilities
arising under the Securities Act (other than the payment by the Company of
Expenses incurred or paid by the Indemnitee in the successful defense of any
Proceeding) is asserted by the Indemnitee in connection with securities being
registered under the Securities Act, the Company shall, unless in the opinion of
its counsel the matter has been settled by controlling precedent, submit to a
court of competent jurisdiction the question whether such indemnification by it
is against public policy as expressed in the Securities Act and the parties
hereto shall be governed by the final adjudication of such issue.

 

Section 14.         Contribution.

 

(a)        If, with respect to any Proceeding, the indemnification provided for
in this Agreement is held by a court of competent jurisdiction to be unavailable
to the Indemnitee for any reason other than that the Indemnitee did not act in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company or, with respect to a criminal Proceeding, that
the Indemnitee had reasonable cause to believe his conduct was unlawful, the
Company shall contribute to the amount of Expenses, judgments, penalties, fines
and amounts paid in settlement actually and reasonably incurred by the
Indemnitee or on his behalf in connection with such Proceeding or any claim,
issue or matter therein in such proportion as is appropriate to reflect the
relative benefits received by the Indemnitee and the relative fault of the
Indemnitee versus the other defendants or participants in connection with the
action or inaction which resulted in such Expenses, judgments, penalties, fines
and amounts paid in settlement, as well as any other relevant equitable
considerations.

 

(b)        The Company and the Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 14 were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take into account the equitable considerations referred to in Section 14(a)
above.

 

(c)        No Person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.

 

Section 15.         Officer and Director Liability Insurance.

 

(a)        The Company shall use all commercially reasonable efforts to obtain
and maintain in effect during the entire period for which the Company is
obligated to indemnify the Indemnitee under this Agreement, one or more policies
of insurance with reputable insurance companies to provide the directors and
officers of the Company with coverage for losses from wrongful acts and
omissions and to ensure the Company’s performance of its indemnification
obligations under this Agreement. In all such insurance policies, the Indemnitee
shall be named as an insured in such a manner as to provide the Indemnitee with
the same rights and benefits as are accorded to the most favorably insured of
the Company’s current or former directors and officers. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that the Indemnitee is covered
by such insurance maintained by a subsidiary or parent of the Company.

 

10

 

 

(b)        To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors or officers of Another
Enterprise, the Indemnitee shall be named as an insured under and shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for the most favorably insured director
or officer under such policy or policies.

 

(c)        In the event that the Company is a named insured under any policy or
policies of insurance referenced in either Section 15(a) or (b) above, the
Company hereby covenants and agrees that it will not settle any claims under
such policy or policies with the relevant insurance company or companies in
respect of any Proceeding that may be covered by such policy or policies of
insurance and in which the Indemnitee has or may incur Expenses, judgments,
penalties, fines or amounts paid in settlement without the prior written consent
of the Indemnitee, which consent shall not be unreasonably withheld.

 

Section 16.         Security. The Company may, but shall not be required to,
provide security to the Indemnitee for the Company’s obligations hereunder
through an irrevocable bank letter of credit, funded trust or other similar
collateral. Any such security, once provided to the Indemnitee, may not be
revoked or released without the prior written consent of the Indemnitee, which
consent shall not be unreasonably withheld.

 

Section 17.         Settlement of Claims. The Company shall not be required to
obtain the consent of the Indemnitee to the settlement of any Proceeding which
the Company has undertaken to defend if such settlement solely involves the
payment of money, the Company assumes full and sole responsibility for such
settlement and the settlement grants the Indemnitee a complete and unqualified
release in respect of the potential liability. The Company shall not be liable
for any amount paid by an Indemnitee in settlement of any Proceeding unless the
Company has consented to such settlement, which consent shall not be
unreasonably withheld.

 

Section 18.         Duration of Agreement. This Agreement shall be unaffected by
the termination of the Corporate Status of the Indemnitee and shall continue for
so long as the Indemnitee may have any liability or potential liability by
virtue of his Corporate Status, including, without limitation, the final
termination of all pending Proceedings in respect of which the Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any Proceeding commenced by the Indemnitee pursuant to Section 11 of this
Agreement relating thereto, whether or not he is acting or serving in such
capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.

 

Section 19.         Remedies of the Company. The Company hereby covenants and
agrees to submit any and all disputes relating to this Agreement that the
parties are unable to resolve between themselves to binding arbitration pursuant
to the rules of the American Arbitration Association, and waives all rights to
judicial adjudication of any matter or dispute relating to this Agreement,
except where judicial adjudication is requested or required by the Indemnitee.

 

11

 

  

Section 20.         Limitation of Liability. Notwithstanding any other provision
of this Agreement, neither party shall have any liability to the other for, and
neither party shall be entitled to recover from the other, any consequential,
special, punitive, multiple or exemplary damages as a result of a breach of this
Agreement.

 

Section 21.         Subrogation. In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee, who shall execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

 

Section 22.         Remedies Not Exclusive. The Indemnitee’s rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may at any time be entitled under applicable law, the Governing
Documents, any other agreement, a vote of stockholders, a resolution of
directors or otherwise, and every other right or remedy shall be cumulative of
and in addition to the rights and remedies given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy of the Indemnitee hereunder or otherwise shall not be deemed an
election of remedies on the part of the Indemnitee and shall not prevent the
concurrent assertion or employment of any other right or remedy by the
Indemnitee.

 

Section 23.         Changes in Law. In the event that a change in applicable law
after the date of this Agreement, whether by statute, rule or judicial decision,
expands or otherwise increases the right or ability of a Delaware corporation to
indemnify (or to otherwise pay or advance Expenses as to any Proceeding for the
benefit of) a member of its board of directors or an officer, the Indemnitee
shall, by this Agreement, enjoy the greater benefits so afforded by such change.
In the event that a change in applicable law after the date of this Agreement,
whether by statute, rule or judicial decision, narrows or otherwise reduces the
right or ability of a Delaware corporation to indemnify (or to otherwise pay or
advance Expenses as to any Proceeding for the benefit of) a member of its board
of directors or an officer, such change shall have no effect on this Agreement
or any of the Indemnitee’s rights hereunder, except and only to the extent
required by law.

 

Section 24.         Interpretation of Agreement; Negligence. The Company and the
Indemnitee acknowledge and agree that it is their intention that this Agreement
be interpreted and enforced so as to provide indemnification to the Indemnitee
to the fullest extent now or hereafter permitted by law. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE COMPANY AND THE INDEMNITEE EACH HEREBY
EXPRESSLY ACKNOWLEDGES AND AGREES THAT (A) THE INDEMNIFICATION PROVIDED UNDER
THIS AGREEMENT SHALL EXTEND TO AND INCLUDE, BUT SHALL NOT BE LIMITED TO,
INDEMNIFICATION FOR EXPENSES, JUDGMENTS, PENALTIES, FINES AND AMOUNTS PAID IN
SETTLEMENT ARISING, IN WHOLE OR IN PART, OUT OF THE SOLE OR CONCURRENT
NEGLIGENCE OF THE INDEMNITEE AND (B) THIS SECTION 24 CONSTITUTES A CONSPICUOUS
NOTICE OF SUCH AGREEMENT FOR ALL PURPOSES.

 

12

 

 

Section 25.         Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby;
(b) such provision or provisions will be deemed reformed to the extent necessary
to conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision or
provisions held invalid, illegal or unenforceable.

 

Section 26.         Governing Law; Jurisdiction and Venue; Specific Performance.

 

(a)        The parties agree that this Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

 

(b)        EXCEPT AS PROVIDED IN SECTION 11 AND SECTION 19 OF THIS AGREEMENT,
ANY “ACTION OR PROCEEDING” (AS SUCH TERM IS DEFINED BELOW) ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE FILED IN AND LITIGATED SOLELY BEFORE THE
COURT OF CHANCERY OF THE STATE OF DELAWARE, AND EACH PARTY TO THIS AGREEMENT:
(i) EXCEPT AS PROVIDED IN SECTION 11 AND SECTION 19 OF THIS AGREEMENT, GENERALLY
AND UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURT
AND VENUE THEREIN, AND WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY DEFENSE
OR OBJECTION TO SUCH JURISDICTION AND VENUE BASED UPON THE DOCTRINE OF “FORUM
NON CONVENIENS;” AND (ii) GENERALLY AND UNCONDITIONALLY CONSENTS TO SERVICE OF
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY DELIVERY OF CERTIFIED OR REGISTERED
MAILING OF THE SUMMONS AND COMPLAINT IN ACCORDANCE WITH THE NOTICE PROVISIONS OF
THIS AGREEMENT. FOR PURPOSES OF THIS SECTION, THE TERM “ACTION OR PROCEEDING” IS
DEFINED AS ANY AND ALL CLAIMS, SUITS, ACTIONS, HEARINGS, ARBITRATIONS OR OTHER
SIMILAR PROCEEDINGS, INCLUDING APPEALS AND PETITIONS THEREFROM, WHETHER FORMAL
OR INFORMAL, GOVERNMENTAL OR NON-GOVERNMENTAL, OR CIVIL OR CRIMINAL. THE
FOREGOING CONSENT TO JURISDICTION SHALL NOT CONSTITUTE GENERAL CONSENT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE FOR ANY PURPOSE EXCEPT AS PROVIDED
ABOVE, AND SHALL NOT BE DEEMED TO CONFER RIGHTS ON ANY PERSON OTHER THAN THE
PARTIES TO THIS AGREEMENT.

 

13

 

 

(c)        The Company acknowledges that the Indemnitee may, as a result of the
Company’s breach of its covenants and obligations under this Agreement, sustain
immediate and long-term substantial and irreparable injury and damage which
cannot be reasonably or adequately compensated by damages at law. Consequently,
the Company agrees that the Indemnitee shall be entitled, in the event of the
Company’s breach or threatened breach of its covenants and obligations
hereunder, to obtain equitable relief from a court of competent jurisdiction,
including enforcement of each provision of this Agreement by specific
performance and/or temporary, preliminary and/or permanent injunctions enforcing
any of the Indemnitee’s rights, requiring performance by the Company, or
enjoining any breach by the Company, all without proof of any actual damages
that have been or may be caused to the Indemnitee by such breach or threatened
breach and without the posting of bond or other security in connection
therewith. The Company waives the claim or defense therein that the Indemnitee
has an adequate remedy at law, and the Company shall not allege or otherwise
assert the legal position that any such remedy at law exists. The Company agrees
and acknowledges that: (i) the terms of this Section 26(c) are fair, reasonable
and necessary to protect the legitimate interests of the Indemnitee; (ii) this
waiver is a material inducement to the Indemnitee to serve and continue to serve
as a director or officer of the Company and in any other Corporate Status
capacity; and (iii) the Indemnitee relied upon this waiver in entering into this
Agreement and will continue to rely on this waiver in its future dealings with
the represents and warrants that it has reviewed this provision with its legal
counsel, and that it has knowingly and voluntarily waived its rights referenced
in this Section 26 following consultation with such legal counsel.

 

Section 27.         Nondisclosure of Payments. Except as expressly required by
Federal securities or tax laws, the Company shall not disclose any payments
under this Agreement without the prior written consent of the Indemnitee. Any
payments to the Indemnitee that must be disclosed shall, unless otherwise
required by law, be described only in the Company proxy or information
statements relating to special and/or annual meetings of the Company’s
stockholders, and the Company shall afford the Indemnitee a reasonable
opportunity to review all such disclosures and, if requested by the Indemnitee,
to explain in such statement any mitigating circumstances regarding the events
reported.

 

Section 28.         Notice by the Indemnitee; Notice to Insurers.

 

(a)        The Indemnitee agrees to promptly notify the Company in writing upon
being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses covered hereunder;
provided, however, that the failure of the Indemnitee to timely provide such
notice shall not affect the Indemnitee’s right to be indemnified or to receive
advancement of Expenses under this Agreement except if, and then only to the
extent that, the Company is actually prejudiced by such failure.

 

(b)        If, at the time of the receipt by the Company of a notice of a
Proceeding pursuant to Section 28(a) above, the Company has insurance in effect
which may cover such Proceeding, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.

 

14

 

  

Section 29.         Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (a) delivered by hand and received for by the party to whom said
notice or other communication shall have been directed, (b) mailed by U.S.
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, or (c) sent via facsimile or electronic
mail transmission (with electronic or telephonic confirmation of receipt): (i)
If to the Company: SAExploration Holdings, Inc., 3333 8th Street SE, Calgary AB,
T2G3A4, attention: General Counsel or bwhiteley@saexploration.com; and (ii) if
to any other party hereto, including the Indemnitee, to the address of such
party set forth on the signature page hereof; or to such other address as may
have been furnished by any party to the other(s), in accordance with this
Section 29.

 

Section 30.         Modification and Waiver. No supplement, modification or
amendment of any right of the Indemnitee under this Agreement will be effective
with respect to any action taken or omitted by the Indemnitee in his Corporate
Status prior to such supplement, modification or amendment. No supplement,
modification or amendment of this Agreement or any provision hereof shall be
binding unless executed in writing by both of the Company and the Indemnitee. No
waiver of any provision of this Agreement shall be deemed or shall constitute a
wavier of any other provision hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

 

Section 31.         Entire Agreement. This Agreement embodies the final, entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior negotiations, commitments, agreements,
representations and understandings, whether written or oral, relating to such
subject matter and may not be contradicted or varied by evidence of prior,
contemporaneous or subsequent oral agreements or discussions of the parties
hereto.

 

Section 32.         Headings. The headings of the Sections or paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

Section 33.         Gender. Use of the masculine pronoun in this Agreement shall
be deemed to include usage of the feminine pronoun where appropriate.

 

Section 34.         Identical Counterparts. This Agreement may be executed in
one or more counterparts (whether by original, photocopy or facsimile
signature), each of which shall for all purposes be deemed to be an original,
but all of which together shall constitute one and the same Agreement. Only one
such counterpart executed by the party against whom enforcement is sought must
be produced to evidence the existence of this Agreement.

 



15

 

 

Section 35.         Successors and Assigns.



 

(a)        The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his counsel, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.

 

(b)        This Agreement is personal in nature and neither of the parties
hereto will, without the consent of the other, assign or delegate this Agreement
or any rights or obligations hereunder except as expressly provided in Section
35(a). Without limiting the generality or effect of the foregoing, Indemnitee’s
right to receive payments hereunder will not be assignable, whether by pledge,
creation of a security interest or otherwise, other than by a transfer by
Indemnitee’s will or by the laws of descent and distribution, and, in the event
of any attempted assignment or transfer contrary to this Section 35(b), the
Company will have no liability to pay any amount so attempted to be assigned or
transferred.

 

[Reminder of Page Intentionally Left Blank.]

 

16

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

  SAEXPLORATION HOLDINGS, INC.         By:     Name:     Title:        

 

  [NAME]           Address:        

 



17

